PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/404,352
Filing Date: 12 Jan 2017
Appellant(s): Pawlus et al.



__________________
Idris N. McKelvey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 1, 2021 appealing from the Office action mailed October 1, 2020.
STATUS OF CLAIMS
Appellant’s Appeal Brief filed September 1, 2021 is acknowledged.
Claims 1, 2, 4, 6 and 8-12 as filed August 4, 2020 are pending.
Claims 3, 5 and 7 are cancelled.
Claims 1, 2, 4, 6 and 8-12 as filed August 4, 2020 are rejected.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 1, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 2, 4, 6 and 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Claims 1, 2, 4, 6, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2006/0165644, published July 27, 2006, of record) as evidenced by Asl et al. “Review of pharmacological effects of Glycyrrhiza sp. and its bioactive compounds," Phytotherapy Research 22:709-724, 2008, of record, and as evidenced by EWG “Olive oil,” printed 2019, of record; in view of Blatt et al. (US 2007/0196289, published August 23, 2007, of record); Lee et al. (KR 101547758 B1, published August 26, 2015, of record, as evidenced by the ip.com translation); and Turgeon et al. (US 2012/0195923, published August 2, 2012, of record).

Claims 9 and 10 are  rejected under 35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (US 2006/0165644, published July 27, 2006, of record) as evidenced by Asl et al. “Review of pharmacological effects of Glycyrrhiza sp. and its bioactive compounds," Phytotherapy Research 22:709-724, 2008, of record, and as evidenced by EWG “Olive oil,” printed 2019, of record; in view of Blatt et al. (US 2007/0196289, published August 23, 2007, of record); Lee et al. (KR 101547758 B1, published August 26, 2015, of record, as evidenced by the ip.com translation); and Turgeon et al. (US 2012/0195923, published August 2, 2012, of record) as applied to claims 1, 2, 4, 6, 8, 11 and 12 above, and further in view of Peffly et al. (US 2006/0002880, published January 5, 2006, of record).

(2) Response to Argument
Rejection under 35 USC 101, Brief pages 3-4
Appellant cites to the data within the instant specification (e.g., page 34, Figure 8, Table 8) as evidence that the combination of a chalconoid, an Epilobium extract and a Laminaria extract provides significantly more than each “product of nature” does by itself with respect to reduced cytotoxicity and enhanced dermal papilla cell proliferation.  Appellant concludes the Office Action appears to neglect that working examples are not required to satisfy 35 USC 101 or 35 USC 112 and that MPEP 2164.04 places the burden on the Examiner to provide evidence of uncertainty of enablement despite such evidence being moot relative to 101.

As set forth in the rejection, chalconoids inclusive of licochalcone A, Epilobium inclusive of Epilobium fleischeri and Laminaria inclusive of Laminaria saccharine are natural products.  Compositions comprising these natural products are already known to the prior art to induce proliferation of cells of the dermal papilla.  In the Remarks of January 23, 2020 Appellant “stipulate that the individual components of Applicant’s claims may contribute to cell proliferation” (first page, 2nd paragraph in response to 101 rejections).  It is also already known to the prior art that at least oenothein B, the cell proliferation active of Epilobium extracts, is cytotoxic at high concentrations as evidenced by Vitalone et al. “Characterization of the Effect of Epilobium Extracts on Human Cell Proliferation,” Pharmacology 69:79-87, 2003, IDS reference Filed October 11, 2017 as referenced at page 6 of the Non-Final Rejection mailed October 1, 2020.  At page 6 of the Brief Appellant states “each of a licochalcone A, Epilobium fleischeri, and Laminaria saccharine are well known to suffer from cytotoxicity when applied individually to the skin.”  (emphasis in original)
Appellant’s experimental data (pages 24-34) are drawn to combinations of Lichochalcone LR-15, Phlorogine, and Alpaflor Alp-Sebum (page 24, lines 3-6).  Licochalcone LR-15 is a powderized extract of a Glycyrrhiza glabra root optimized to contain a standardized extract of approximately 20% of licochalcone A (page 3, lines 21-24).  Phlorigine® is an approximately 1.5 to 2.5% solution of Laminaria saccharine in a solvent system (page 4, lines 3-10).  Alpaflor® Alp-Sebum contains from 5 to 10% of an Epilobium fleischeri extract (page 3, line 25 not drawn to combinations as claimed:

    PNG
    media_image2.png
    402
    737
    media_image2.png
    Greyscale

because these compositions do not comprise Phlorigine® / Laminaria.  However, Figure 8 / Table 8 discloses the importance of the concentration and relative amount of each component of the blend in assessing the presence / absence of dermal papilla cell proliferation.  The error bars shown in Figure 8 suggest the apparent cytotoxicity -- viability less than 100% -- reported at low concentrations is likely an artefact of the noise / precision of the data.  Cell proliferation results for combinations of Lichochalcone LR-15, Alpaflor® / Epilobium and Phlorigine® / Laminaria are disclosed at page 30:

    PNG
    media_image3.png
    304
    738
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    216
    730
    media_image4.png
    Greyscale

Again, Table 9 / Figure 9 evidence the importance of the concentration and relative amount of each component of the blend in assessing the presence / absence of dermal papilla cell proliferation and in assessing cytotoxicity.  The reduced viability of the blend of Series 5 is presumably a result of cytotoxicity.  The specification is silent as to the viability results of Series 5 (e.g., page 30, lines 9-13).   While Appellant has quantitated working combinations of blends consisting of Lichochalcone LR-15, Alpaflor® / Epilobium and Phlorigine® / Laminaria, Appellant has not demonstrated that these combinations let alone all combinations claimed possess properties that markedly differ from the individual components which are known cell proliferators which is the basis for the rejection.
	To the extent that Appellant argues that working examples are not a requirement, it is Appellant that has referenced the data within the instant specification in alleging a new property.  However, Appellant’s data do not evidence a new property because cytotoxicity is known to the prior art as a dose-dependent phenomenon (e.g., Vitalone et al.) and Appellant’s data appear to evidence the same (e.g., Figure 9 and Series 5).  
	To the extent that Appellant argues the burden is on the Examiner to provide evidence of uncertainty of enablement, the claims do not stand rejected under 35 USC 112(a).

Rejection under 35 USC 103, Brief pages 4-7
prima facie obviousness disclosed in MPEP 2143 (I)(A) and concludes that the second Graham factor has not been met, and Appellant concludes no evidence other than it would be “obvious to try” to combine the claimed elements has been provided in the record.  
This is not found persuasive because the rejection is predication on the modification of the compositions of Tanaka which comprise willowherb / Epilobium extract and in particular on the embodiment of the compositions of Tanaka comprising willowherb / Epilobium extract, green algae extract and licorice extract (Tanaka, Example 6).  Tanaka expressly teach brown algae extract is an alternative, equivalent cell activator to green algae extract and Asl evidence licorice extract comprises chalcones / chalconoids inclusive of licochalcone A.  As such, the instantly claimed compositions are species of composition embraced by the genus of compositions taught by Tanaka.  And as set forth in the rejection, the instantly claimed compositions are prima facie obvious in view of the combined teachings of the prior art.  Contrary to Appellant’s assertion that no evidence of any motivation to modify the applied prior art is provided, a substitution rationale is advanced at page 10 with respect to the modification of the licorice extract of Tanaka with the licorice extract of Blatt that is licochalcone A, a combination / Kerkhoven rationale is advanced at pages 10-11 with respect to the modification of the Epilobium extract of Tanaka because Epilobium fleischeri has excellent anti-inflammatory and antioxidant properties and these properties are expressly embraced by Tanaka, and a TSM motivation is articulated at page 11 with respect to the modification of the algae extract of Tanaka to comprise an extract of the brown Laminaria algae such as Laminaria saccharin 
Appellant’s conclusion that the second Graham factor – finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately -- has not been met is not found persuasive because Appellant’s conclusion appears to be predicated on Appellant’s allegations regarding Appellant’s data.  Appellant’s data are limited and the instant claims are very broad because the compositions can comprise anything as can the hair restorative blend.  The objective evidence present in the as filed specification is not deemed reasonably commensurate with any pending claim. 

Appellant cites to the amounts taught by Tanaka summarized at page 9 of the Non-Final Rejection and concludes the statement that the amounts taught by Tanaka are effective is conclusory.  Appellant references the Examiner’s characterization of Appellant’s data at page 6 as referencing a “dose dependence” and concludes the Examiner has failed establish whether Tanaka recites such “dose dependent” levels.
This is not found persuasive because the amounts recited in claims 2, 4 and 6 are recited relative to the hair restorative blend.  Amounts of for example 0.0001 wt% licorice extract / licochalcone and 0.0001 wt% Epilobium and 0.0001 wt% algae / Laminaria extract are about 30% and about 30% and about 30% as claimed relative to the hair restorative blend as claimed.  The broad ranges taught by Tanaka when considered on a relative basis as claimed overlap the broad ranges as instantly claimed, sufficient for prima facie obviousness.  The combined, absolute amounts taught by Tanaka are presumed “effective” because the combined amounts 
Appellant’s apparent expectation that the prior art disclose Appellant’s results is acknowledged but not found persuasive because the prior art meets the claim limitations.  

Appellant argues the Office Action ignores the species now recited in claim 1, and instead suggests, without further evidence, that Appellant’s species are interchangeable with those disclosed by Blatt, Lee and Turgeon.  Appellant concludes the claimed species are not interchangeable in view of Appellant’s data and in view of the common knowledge that each of licochalcone A, Epilobium fleischeri and Laminaria saccharine are well known to suffer from cytotoxicity when applied individually to the skin.  
This is not found persuasive because the Office Action has not ignored the species recited in claim 1, nor does the Office Action suggest that the species are interchangeable.  Rather, as elaborated supra the Office Action articulates specific motivations for the modification of the genus of compositions of Tanaka in view of the teachings of Blatt, Lee and Turgeon.  The instant claims are very broad because the compositions can comprise anything as can the hair restorative blend.  As to Appellant’s assertion of common knowledge, this line of argument is not understood because the art of record discloses each of licochalcone A (e.g., Blatt), Epilobium fleischeri (e.g., Lee) and Laminaria saccharine (e.g., Turgeon) in cosmetic compositions intended to be applied to the skin.  Cytotoxicity is not expected because Blatt teach the licochalcone serves to increase cell renewal and skin regeneration (paragraphs [0041], [0044]), because Lee teach willowherb prevents damage to skin cells (page 5, last paragraph) and because Turgeon teach Laminaria activate the protection systems of cells (paragraph [0048]).  


Appellant’s citation to the rejection of claims 9 and 10 in further view of Peffly as not remedying the aforementioned deficiencies is acknowledged.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ALISSA PROSSER/Examiner, Art Unit 1619                                                                                                                                                                                                        
Conferees:
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619

                                                                                                                                                                                                        /SUE X LIU/Supervisory Patent Examiner, Art Unit 1616                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.